Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed after the mailing date of the Notice of Allowance on 8/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The reference submitted 10/13/2021 does not affect the previous decision of patentability.
In regards to claim 22, French reference (3022824 A1) discloses a stretch rod (2) having a flared end, but the reference fails to disclose a nozzle for sealably connecting with an opening of the preform having a channel fluidly communicating with an interior of the preform for transmission of the liquid to expand the preform into conformity with the mold cavity and form the container therein, wherein the lower portion of the stretch rod being configured for sealably connecting with an interior surface of the preform to at least partially isolate a gate portion of the preform.
In regards to claim 30, Japanese reference (57-117929 A) discloses a stretch rod (6) having a heating coil (62), but the reference has a passage (65) for heated air to blow the container and fails to disclose or suggest a nozzle for sealably connecting with an opening of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        10/20/2021